Order filed October 15, 2015, Withdrawn, and Order filed December 1, 2015




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01088-CV

   REMOTE CONTROL HOBBIES L.L.C. A/K/A AND D/B/A REMOTE
               CONTROL HOBBIES, Appellant
                                        V.

  AIRBORNE FREIGHT CORPORATION D/B/A AIRBORNE EXPRESS
       SUCCESSOR BY MERGER TO DHL EXPRESS, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                    Trial Court Cause No. 829934-401

                                  ORDER
      We withdraw our order of October 15, 2015, and issue this order.

      On March 27, 2014, this court affirmed the judgment of the trial court. On
April 11, 2014, appellant filed a notice that it had petitioned for voluntary
bankruptcy in the United States Bankruptcy Court for the Eastern District of Texas,
under cause number 14-10179. We abated the appeal on April 17, 2014. See Tex.
R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed May 28, 2014. The
parties failed to advise this court of the bankruptcy court action.

      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and a date will be set by which any motion for rehearing must be filed.



                                   PER CURIAM